 Case 3:19-cv-01358-JPG Document 37 Filed 06/16/20 Page 1 of 2 Page ID #143




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LOWELL THOMAS LAKIN,

        Plaintiff,

                v.                                        Case No. 19-cv-1358-JPG

 GEICO CASUALTY COMPANY,

        Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on the joint motion to remand (Doc. 27) and

stipulation to limit damages (Doc. 28) filed by plaintiff Lowell Thomas Lakin and defendant

GEICO Casualty Company. They ask the Court to remand this case to the Circuit Court for the

Third Judicial Circuit, Madison County, Illinois, in light of their post-removal agreement to limit

the total amount of damages sought and/or accepted to less than $75,000, the jurisdictional

amount in controversy required to invoke federal diversity jurisdiction under 28 U.S.C.

§ 1332(a).

       Apparently, the parties did not heed the Court’s earlier statement of the law:

       In cases removed on the basis of original diversity jurisdiction, the amount in
       controversy is determined based on the plaintiff’s complaint at the time the notice
       of removal is filed. [Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 538 (7th
       Cir. 2006)]; Gould v. Artisoft, Inc., 1 F.3d 544, 547 (7th Cir. 1993). Post-
       removal events to reduce the amount in controversy do not negate the
       establishment of a jurisdictionally sufficient amount at the time of removal. [St.
       Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289-90 (1938); Rising-
       Moore v. Red Roof Inns, Inc., 435 F.3d 813, 816 (7th Cir. 2006)]. Thus, even if a
       plaintiff makes an irrevocable promise after the case is removed not to accept
       more than the jurisdictional minimum, the Court would not be justified in
       remanding the case if federal jurisdiction existed at the time of removal. St.
       Paul, 303 U.S. at 292-93; Rising-Moore, 435 F.3d at 816; In re Shell Oil Co., 970
       F.2d 355, 356 (7th Cir. 1992) (per curiam).

Mem. & Order 3 (Mar. 25, 2020) (emphasis added) (Doc. 26).
 Case 3:19-cv-01358-JPG Document 37 Filed 06/16/20 Page 2 of 2 Page ID #144




       The Court has already found the amount in controversy was satisfied at the time of

removal. Thus, no post-removal stipulation to limit damages or joint motion for remand would

justify remanding this case now. To be effective to avoid federal diversity jurisdiction, any such

statement must be made before removal, and it is too late for that. If the parties both truly wish

to proceed in state court, they may stipulate to dismissal of this case without prejudice and refile

the case in state court with, if necessary, an agreement not to assert the statute of limitations as a

defense. Otherwise, this case will remain in this forum.

       For these reasons, the Court DENIES the joint motion to remand (Doc. 27).

IT IS SO ORDERED.
DATED: June 16, 2020

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                  2
